Citation Nr: 1611179	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  09-00 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure. 

2.  Entitlement to service connection for bilateral peripheral neuropathy of the upper and lower extremities.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to April 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2009, the Veteran requested a hearing before the Board.  However, he withdrew the request for hearing prior to the scheduled hearing.

This appeal was most recently before the Board in October 2014, at which time it was remanded for further development.  It is now returned to the Board.

The issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities and hypertension are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran has not been shown to have been diagnosed with diabetes mellitus at any point during the appeal.  

2.  Erectile dysfunction was not manifested in service, and is not shown to be related to service or a service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated September 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The Board acknowledges that the Veteran has not been provided a VA examination in response to his claim of entitlement to service connection for erectile dysfunction, but notes that VA has no obligation to provide an examination or obtain an opinion if there is no medical evidence or credible lay evidence of any of inservice event or injury related to this disorder.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

When the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

In an August 2007 statement, the Veteran asserted that he had diabetes mellitus caused by in-service exposure to herbicides while on active service in the Republic of Vietnam.  The Veteran is presumed to have been exposed to herbicides during his period of service in the Republic of Vietnam during the Vietnam era.

However, there is no evidence of record indicating that the Veteran has a current diagnosis of diabetes mellitus.  

At a July 2015 VA examination, the examiner noted a review of the Veteran's electronic claims file.  The examiner noted the Veteran's history of cutting out sweets and friend chicken and that his physician advised him that he was on the borderline of having diabetes mellitus.  However, on examination, there was no indication that the Veteran met the criteria for a diagnosis of diabetes mellitus.  The examiner noted the Veteran's historical lab results did not show that he had ever met the criteria for a diagnosis of diabetes mellitus and opined that the Veteran did not have a diagnosis of diabetes mellitus.

While the Veteran might sincerely believe that he has diabetes mellitus that is related to active service and lay persons are competent to provide opinions on some medical issues, in this case the question of whether the Veteran has a medical diagnosis of diabetes mellitus falls outside the realm of common knowledge of a lay person and is an issue requiring medical expertise.  While the Veteran is competent to relate a general history of elevated blood sugar results, he is not competent to diagnose a disability based on those symptoms.  Therefore, the Veteran is not competent to provide a diagnosis or a medical opinion with respect to the issue of entitlement to service connection for diabetes mellitus.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Thus, because of the lack of medical evidence of record showing any currently diagnosed diabetes mellitus during the pendency of the appeal, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a diabetes mellitus disability.  The Veteran has not submitted any competent evidence showing that a diagnosis of diabetes mellitus is warranted.  Congress has specifically limited entitlement to service connection to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

With regard to the claim for service connection for erectile dysfunction, the Veteran has not contended, nor is there any evidence of record, that erectile dysfunction is directly related to service.  As with any service connection claim, service connection can be established based on proof of actual causation of the Veteran's erectile dysfunction by an event, injury, or disease during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the service medical records are negative for any indication, complaints, treatment, or diagnosis for erectile dysfunction in service.  The February 1969 service separation examination shows a normal clinical evaluation.  There is no competent medical evidence of record showing that any erectile dysfunction is related to service.

Furthermore, the Veteran is specifically claiming erectile dysfunction as secondary to diabetes mellitus, such as in an August 2007 claim for VA benefits.  However, as the Board's decision above has denied service connection for diabetes mellitus, any claim of entitlement to service connection for a disability secondary to diabetes mellitus must be denied, as service connection has been denied for the claimed primary disability.

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for diabetes mellitus and erectile dysfunction and those claims must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for erectile dysfunction is denied.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.

The Veteran is presumed to have been exposed to herbicides during his period of service in the Republic of Vietnam during the Vietnam era.  While the Veteran claims entitlement to service connection for peripheral neuropathy as secondary to nonservice-connected diabetes mellitus, the evidence of record has raised the issue of whether any peripheral neuropathy or hypertension is related to presumed herbicide exposure during service in the Republic of Vietnam.  

Furthermore, the Veteran has not been provided a VA examination in connection with the claims for service connection for peripheral neuropathy and hypertension.  A remand is necessary to obtain a VA medical opinion to address the etiology of any upper and lower extremity peripheral neuropathy, to include whether the Veteran has early-onset peripheral neuropathy.  

A remand is necessary to obtain a VA medical opinion to address the etiology of the Veteran's hypertension.  The Board notes the National Academy of Sciences (NAS) finding of limited or suggestive evidence of association between herbicide exposure and hypertension.  The Board finds that a remand is necessary to obtain a VA medical opinion to address the relationship, if any, between the Veteran's hypertension and herbicide exposure.  

Finally, all available VA and non-VA treatment records should be obtained.  38 U.S.C.A. § 5103A(a)-(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and non-VA treatment records. 

2.  Schedule the Veteran for a VA examination to ascertain the etiology of any peripheral neuropathy of the upper and lower extremities and hypertension.  The examiner must review the claim file and should note that review in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner should provide the following information.  

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any peripheral neuropathy is due to service, to include exposure to herbicides.

(b)  The examiner should also be asked to provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to presumed exposure to herbicides.  A full and complete rationale, which addresses the National Academy of Sciences (NAS) finding of "limited or suggestive evidence of an association" is needed.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


